Title: To Thomas Jefferson from Joseph Carrington Cabell, 11 February 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
11 Feb: 1823.
Your favor by Mr Brokenbrough has been duly received. I have shewn it to some members for the purpose of  evincing the willingness of the board to meet all charges. But the letter of Oldham made no impression here; and I believe it was met so promptly, there has been no attempt to use it for mischievous purposes. It deserves, in my opinion, no serious notice from any one. Mr Brokenbrough’s feelings may prompt him to ask a further scrutiny of his conduct, but I believe no candid man would request it.Mr Johnson informs me that by his failure to attend two successive meetings, he is no longer a visitor. I called to-day to notify the Governor of the fact, & to request his reappointment. The Governor said he would have him reappointed, as soon as he should be regularly notified. Not having time to examine into the subject of the form prescribed by the law, I promised to see Mr Johnson again, & to return to the Executive. I mention this circumstance merely to account for your not hearing from Mr Johnson, in regard to the Loan.Yesterday Mr Gordon moved in the House of Delegates the adoption of a resolution authorizing the Committee of Finance to enquire & to report to the House the best means of paying the debts of the University. It was rejected by an overwhelming majority. To-day a  similar resolution was moved by Mr Loyall, & supported by Mr Baldwin. The vote was 70 odd to 90 odd. The subject is at rest for this session. Some of the friends of the University were opposed to bringing forward the motion at this session. However, Mr Johnson, Mr Loyall, Mr Baldwin, Mr Taylor (of Botetourt), Mr Bowyer, Mr Gordon, Mr Watkins of Goochland, Genl Tucker, &c &c being of opinion, that the character of the present Legislature, having shewn itself to be very favorable, we should not lose the opportunity  it might afford  for getting the debt remitted, and the measure being right in itself, & important to the state, I entirely concurred in the movement of the question, and wish to share with my friend Gordon, in the responsibility  arising out of the proceeding. I know our indulgent friends would forgive us, if we had done wrong. But the failure of the proposition does not demonstrate that we were wrong. We have broken the Ice, & prepared the public mind for a future application. Besides, if such men as I have named above, agreed with us, the movement must have been justified by appearances. We could not dive into the breasts of members.I have now a strong wish to return to my family, & as soon as I can dispose of some small local bills from my district, I shall go to Williamsburg and remain there  engaged in reading, till our regular meeting in April; when, if life & health should permit, you may expect to see me at Monticello. We have done much; but much, very much, remains to be done. In the course of  the ensuing year, we must avail ourselves of the press. This Assembly has gone as far as the public mind will now bear. It is necessary to bring up the people to the level of the age. Their representatives will readily go along with us. I think the best interests of the institution require that we should come here for no more money for buildings. Doddridge and others have told me their patience is thread bare on this subject. It is of the utmost importance that the buildings should be finished with this third Loan.—Fortunately no one thought of limiting the time within which we should avail ourselves of the power to borrow. Till April the loss of interest will fall on the Literary fund, & not on the University.I have received a letter from Doctor Jones of Williamsborough, North Carolina, formerly Professor of chemistry in the College of Wm & Mary, desiring to know of me, if I thought he could obtain the chemical chair in the University of Virginia. I have, in reply, advised him to look elsewhere for promotion. You have already heard from him.I have found nothing like hostility, this session, from the delegation about Staunton. Mr Johnson has made no sort of opposition to the p finishing the buildings. On the contrary, he has encouraged the Loan  that purpose. Mr Sheffey & Mr Baldwin have shewn a friendly disposition. The latter has been very friendly. Mr Taylor of  Botetourt, has ably supported us. At one time we feared Doddridge; but I believe, on the whole, his primary school amendment was of service to us. We have shaken hands & interchanged cordial congratulations. Mr Loyall, Mr Hunter, & many other gentlemen, have greatly aided us. The Hampden Sidney interest was opposed to us. The influence of Wm & Mary, as usual, was  adverse; but it is sensibly diminishing. Mr Garland of Amherst gives us now a pretty uniform support. I heard of hostile remarks from him early in the session, but, his future course, I think, will be friendly.I am, Dr Sir, ever faithfully yoursJoseph C. Cabell